372 P.2d 85 (1962)
Eugene D. CAMENISCH and Alice E. Camenisch, Plaintiffs in Error,
v.
Saul A. NUCCITELLI, Gordon M. Hampton, and William A. Duckworth, doing business as Colorado United Engineering Company, Defendants in Error.
No. 19975.
Supreme Court of Colorado. En Banc.
May 7, 1962.
Rehearing Denied June 18, 1962.
W. H. Erickson, A. X. Erickson, Charles F. Brega, Denver, for plaintiffs in error.
No appearance for defendants in error.
DAY, Chief Justice.
From the record herein it appears that no judgment was entered in the trial court in favor of the defendants in error. On the contrary the claim of the defendants in error who were plaintiffs below was dismissed by the court and judgment was entered in favor of the plaintiffs in error, Eugene D. Camenisch and Alice E. Camenisch.
Rule 111(c) R.C.P.Colo., among other things, provides that to obtain a writ of error a party shall docket the case and "There shall be filed at the time of such docketing a designation of the parties which lists the names of the plaintiffs in error and of the defendants in error." Section (e) of said rule provides, "Upon issuing the writ of error the clerk shall issue a summons to hear errors which shall be directed to the defendant in error, * * *. The summons to hear errors shall be served upon each party named in the writ of error as defendant in error * * *."
The only parties designated as defendants in error in this court and the only parties upon whom a summons to hear errors has been served are Saul A. Nuccitelli, Gordon M. Hampton and William A. Duckworth, doing business as Colorado United Engineering Company.
Plaintiffs in error are in no wise aggrieved by the judgment, they being the victorious parties in the trial court. The plaintiffs below, whose claim was dismissed by the trial court, are not seeking to review the judgment. Although there were numerous other parties involved in the litigation *86 as plaintiffs and defendants, with cross-claims and counter claims at issue, those parties were not served with summons to hear errors and none is before this court.
The writ of error is dismissed.